Lumpkin, J.
1. A judgment upon a motion for a new trial in the following words: “After considering this motion for new trial, the same is granted. I think, under the evidence, the verdict finding the action not barred was erroneous”: is, in effect, equivalent to a general grant of a new trial on the merits of the case. The second sentence of the above quoted judgjnent merely expresses the judge’s disapproval of the finding of the jury as to a question, or questions, of fact, upon the proper determination of which depended the solution of the ultimate question as to whether or not, under the law, the plaintiff’s right of action was barred.
2. In principle, this case falls within the established rule as to the first general grant of a new trial. Jtidgment affirmed.